EXHIBIT 32.2 CERTIFICATIONPRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Pursuant to 18 U.S.C. § 1350, as created by Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Caldera Pharmaceuticals, Inc. (the “Registrant”) hereby certifies, to such officer’s knowledge, that: the accompanying Annual Report on Form 10-K of theRegistrant for the year ended December 31, 2012 (the “Report”) fully complies with the requirements of Section 13(a) or Section 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: April 1, 2013 By: /s/Benjamin Warner Name: Benjamin Warner Title: Chief Financial Officer (Principal Financial Officer)
